DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Election/Restriction
Applicant’s election without traverse of the embodiment comprising nylon 66 and a maleic anhydride-polyolefin copolymer chain extender in the reply filed on September 07, 2022 is acknowledged.
      Claim Rejections - 35 USC § 112
Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 33, inasmuch as a “maleic anhydride-polyolefin” is, in and of itself, a copolymer comprising olefin units and maleic anhydride units, it is unclear how the newly-added “copolymer” term further limits said component.
In claims 21 and 33, it is unclear how the “maleic anhydride-polyolefin copolymer” chain extender distinguishes over the “maleated polyolefin” in that each embraces maleic anhydride-modified olefin copolymers.  As presently recited, the chain extender necessarily reads on polyolefins grafted with maleic anhydride.
In claim 31, it is unclear how the chain extender distinguishes over the “maleated polyolefin”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0178325 (Wakeman) in view of US 2011/0220667 (Pfleghar) and further in view of US 2014/0309367 (Bradley)
Wakeman discloses a polyamide composition obtained by compounding:
a polyamide having excess amine end groups (embraces Applicants’ polyamide); and
up to about 30 wt.% of impact modifying polyolefins having maleic anhydride moieties grafted thereto (meets Applicants’ maleic anhydride-polyolefin copolymer chain extender and embraces Applicants’ maleated polyolefin and contents thereof)
(e.g., abstract, [0049-0050], [0066-0067], examples, claims).  Wakeman expressly discloses [0099] polyamide 66 (Polyamide 3) having an amine end group concentration of 90 meq/kg and a relative viscosity (RV) of about 45 and polyamide 66/6T (Polyamide 4) having an amine end group concentration of 80 meq/kg and a RV of about 42 (each meets Applicants’ polyamide in terms of amine end group content and RV).  
	As to claim 21, while Wakeman does not expressly set forth a working example comprising the Polyamide 3 or Polyamide 4 in combination with a maleic anhydride-grafted polyolefin, polyamide composition embodiments further comprising an impact modifying maleic anhydride-grafted polyolefin are within Wakeman’s inventive disclosure [0067] and, as such, obvious to one having ordinary skill in the art. Considering similarly-constituted maleic anhydride-grafted polyolefin impact modifiers for polyamides normally contain about 0.3 to 1.5 wt.% of maleic anhydride modification (Pfleghar abstract, [0035]), it is reasonably believed that Wakeman’s maleic anhydride-grafted polyolefin would have a similar maleic anhydride content (meets Applicants’ maleic anhydride content). The presently claimed maleic anhydride-polyolefin copolymer chain extender and maleated polyolefin read on one and the same entity and, as such, each is met by Wakeman’s maleic anhydride-grafted polyolefin.  In the alternative, inasmuch as “polymers bearing anhydride functions” in an amount of 0.01 to 5 wt.% are well known chain extenders for compositions comprising polyamides having amine end groups and impact modifiers inclusive of maleic anhydride polyolefins (per Bradley, abstract, [0013], [0018], [0051-0053], [0056], examples), one having ordinary skill in the art would reasonably expect that at least a small portion of Wakeman’s maleic anhydride-grafted polyolefin would also serve as a chain extender.
	As to claims 22, 23, 34 and 35, Wakeman’s exemplified polyamide 66 and polyamide 66/6T read on the presently claimed nylon 66, which does not preclude additional polyamide units.
As to claims 24, 25 and 32, Wakeman discloses articles further comprising fibrous materials such as glass fibers.
As to method claims 26, 27 and 37, case law holds that the selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.  Accordingly, it would have been obvious to one having ordinary skill in the art to add Wakeman’s maleic anhydride-grafted polyolefin in “a stepwise fashion” [0076] wherein a small portion of the maleic anhydride-grafted polyolefin (meets Applicants’ chain extender) is pre-mixed with the polyamide prior to admixing the remaining maleic anhydride polyolefin content, in the interest of forming “a unified whole” [0076].
As to method claims 28 and 38-40, Wakeman discloses the polyamide and maleic anhydride polyolefin components can be melt-mixed in a twin screw extruder, rendering obvious the presently claimed process steps to one having ordinary skill in the art.
As to method claims 29, 30 and 36, Wakeman discloses melt-mixing methods comprising providing the polyamide composition into an extruder which would necessarily engender an extrudate or molding from the composition.
As to claim 31, Wakeman discloses composite structures comprising a polyamide composition obtained by compounding a polyamide having excess amine end groups (embraces Applicants’ polyamide) and up to about 30 wt.% of impact modifying polyolefins having maleic anhydride moieties grafted thereto (embraces Applicants’ maleated polyolefin and content thereof). Polyamide composition embodiments comprising the exemplified Polyamide 3 or Polyamide 4 and a maleic anhydride-grafted polyolefin with about 0.3 to 1.5 wt.% of maleic anhydride modification per Pfleghar (meets Applicants’ “condensation polyamide composition” or a “reacted composition” thereof embodiments) are within Wakeman’s inventive disclosure and, as such, obvious to one having ordinary skill in the art.
As to claim 33, the “compounded polyamide composition” embodiment is not required.  In any event, the presently claimed chain extender and maleated polyolefin read on one and the same entity and, as such, each is met by Wakeman’s maleic anhydride-grafted polyolefin.  
As to article claim 41, it would be expected that Wakeman’s above-described similarly-constituted polyamide composition would exhibit the same improvements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/457,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to an article composed of a similarly-constituted polyamide having the same amine end group content and relative viscosity (e.g., claims 3 and 4), a maleic anhydride polyolefin chain extender (e.g., claim 2) and maleated polyolefin (claim 1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments filed September 07, 2022 with respect to the 35 USC 102 and 103 rejections over WO 02066558 A1 (Park) have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections over Park have been withdrawn. 
Applicant's arguments filed September 07, 2022 with respect to the 35 USC 112 issue regarding the overlap in scope between the chain extender and maleated polyolefin have been fully considered but they are not persuasive. The newly-added “copolymer” defining the chain extender does not serve to distinguish the chain extender and maleated polyolefin components because the former is open to polyolefins having maleic anhydride grafted thereto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765